RESOLUCIÓN
El Juez Presidente, Hon. Federico Hernández Denton, ha concedido a los empleados y las empleadas, y a los fun-cionarios y las funcionarías de la Rama Judicial el viernes 29 de noviembre de 2013 como día libre con cargo a vacaciones.
A tales efectos, y en virtud de nuestra facultad para reglamentar los procedimientos judiciales, al computar los términos dispuestos en las distintas leyes y reglas aplica-bles a los procedimientos y trámites judiciales, se aplicará lo dispuesto por los Arts. 388 y 389 del Código Político de 1902 (1 LPRA sees. 72 y 73) y se considerará el viernes 29 de noviembre de 2013 como si fuera un día feriado completo. Cualquier término que venza ese día se exten-*826derá hasta el lunes 2 de diciembre de 2013, próximo día laborable.

Se ordena la inmediata difusión pública de esta Resolución. Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo Interina.
(Fdo.) Camelia Montilla Alvarado Secretaria del Tribunal Supremo Interina